Citation Nr: 0720697	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-44 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to April 
2004.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2004 RO decision, which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran appeals to the Board for 
a higher initial evaluation. 

In January 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Jackson, Mississippi RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that this case was previously remanded in May 
2006.  Regrettably, additional development is still needed at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On his April 2007 VA Form 646, the veteran's representative 
stated that the veteran's hearing loss had increased in 
severity, and he requested that the veteran be afforded a VA 
examination.  The Board agrees.  The veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization to enable it 
to obtain any additional pertinent 
evidence not currently of record.  
The RO should also invite the veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  In this 
regard, all outstanding VA records 
regarding hearing loss should be 
obtained from the facility in 
Jackson, Montana. 

2.	Schedule the veteran for a VA 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss disability.  His VA 
claims file must be made available to 
the designated examiner for a review 
of the pertinent medical history.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be performed. 
The examiner should report complaints 
and clinical findings in detail 
including pure-tone threshold 
averages and speech discrimination 
scores.  

3.	Thereafter, the RO should 
readjudicate the matter of 
entitlement to an initial compensable 
evaluation for a bilateral hearing 
loss disability to include 
consideration of the provisions of 38 
C.F.R. § 4.86, relating to 
exceptional patterns of hearing 
impairment, and an extraschedular 
rating for the veteran's bilateral 
hearing loss disability.  

4.	If the decision is adverse to the 
veteran, he and his representative 
should be issued an appropriate SSOC 
and given the opportunity to respond 
before the case is returned to the 
Board. 

The veteran he right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).

